Citation Nr: 0017481	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-06 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that established service connection for PTSD and 
assigned a 10 percent evaluation effective December 5, 1988, 
the date the veteran submitted an application to reopen a 
previously denied claim of entitlement to service connection 
for this disorder.  A notice of disagreement regarding the 
evaluation assigned was received in September 1997.  A 
statement of the case was issued in March 1998.  A 
substantive appeal was received from the veteran in May 1998.  
A hearing was held at the RO in November 1998.  In a January 
1999 action, the RO increased this evaluation to 50 percent 
effective February 10, 1997.

In January 2000, the RO remanded this matter to the RO for 
further adjudication.  As noted in this remand, in November 
1997, the veteran submitted a claim of entitlement to service 
connection for a dental disability.  This is again referred 
to the RO for appropriate action.

In an April 2000 statement received from the veteran's 
representative, a claim for a total rating for compensation 
purposes based on individual unemployability was raised.  
This is also referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Since December 5, 1988, the effective date of the grant 
of service connection, until February 10, 1997, the evidence 
of record demonstrated that the veteran's PTSD alone was 
primarily manifested by startle response, nightmares, 
survivor guilt, sleep difficulty, and irritability; and that 
this disorder itself resulted in no more than mild social and 
industrial impairment.  

2.  Since February 10, 1997 the evidence shows that the 
veteran's service-connected PTSD results in no more than 
considerable industrial and social impairment, or, 
considerable difficulty in establishing and maintaining 
effective work and social relationships; there is no showing 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

As the initial 10 percent evaluation assigned from December 
5, 1988, for the veteran's service-connected PTSD, and 50 
percent evaluation from February 10, 1997, were proper, the 
criteria for higher evaluations during this time period are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reflects that service connection was 
established for PTSD by the currently appealed April 1997 
decision.  This decision was based in part on information 
provided by the veteran and partially confirmed by the United 
States Army and Joint Services Environmental Support Group 
(ESG) (now the Department of the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) to the effect that 
while serving in Vietnam, the veteran witnessed three fellow 
servicemen sustain burn injuries when a powder charge 
accidentally went off, and that his unit (stationed at Long 
Binh) came under attack in February 1968.  

This decision was also based on medical evidence that will be 
discussed below.  Based on this medical evidence, a 
disability evaluation of 10 percent was assigned for this 
disorder, effective December 5, 1988.  Thereafter, and as 
noted above, in a January 1999 action, this disability 
evaluation was increased to 50 percent effective February 10, 
1997.  The relevant evidence of record pertaining to 
evaluation of the severity of the veteran's PTSD includes VA 
outpatient treatment records, examination reports, private 
medical records, and the veteran's testimony given during 
September 1989 and November 1998 RO hearings.  

A psychiatric evaluation was conducted by Robert L. Eisler in 
October 1988, the report of which reflects that the veteran 
was married with three children, and that he was then 
unemployed.  It was noted that he had worked for 13 years 
with one company and that after they closed, he took a few 
short-term minor jobs.  The veteran was described as fairly 
dressed and groomed, uncooperative, and as showing 
significant loose associations and a flattened affect.  He 
seemed to the examiner to be of average intelligence.  The 
veteran was also noted to be delusional, described flashbacks 
and startle response (to lightening and helicopters), but 
denied survivor guilt and problems sleeping.  He was found to 
have poor concentration and memory, but no dementia.  He was 
diagnosed with a schizoaffective disorder, PTSD, and alcohol 
dependence.  His prognosis was poor, but he was found to be 
able to handle his affairs. A Global Assessment of 
Functioning Scale (GAF Scale) score of 20 was noted. 

Records from Human Services Center, Inc. (Human Services) 
reflect that the veteran received individual and group 
therapy there for PTSD and schizophrenia beginning in August 
1988.  In March 1989, he was noted to exhibit poor control of 
his temper, and reported symptoms of depression; and in July 
1989 it was noted that he had recently returned to college 
and that he felt that depression had subsided.  

During the September 1989 RO hearing, the veteran testified 
that he felt a sense of hopelessness, had nightmares related 
to Vietnam, and that certain things made him think about 
Vietnam (helicopters, the smell of burning wood, etc.).  

The veteran was admitted to Butler Memorial Hospital in 
September 1994 for alcohol and drug detoxification.  The 
report of this admission indicates that he had no psychotic 
symptoms during his stay, but continued to be dysthymic in 
mood.  He was discharged in October 1994 with diagnoses of, 
among other things, continuous alcohol dependence, PTSD, and 
recurrent major depression with psychotic features in 
remission.  

VA outpatient treatment records reflect that the veteran 
presented to the mental health clinic in June 1995 in a 
euthymic mood, noting that he was only able to sleep a couple 
of hours a night.  It was noted that the veteran was then 
receiving all psychiatric treatment at Human Services.  
Records from that facility dated in 1995 and 1996 document 
continued treatment (group and individual).  In June 1995, it 
was noted that the veteran had been disheveled during recent 
treatment, and had complained of a loss of sleep.  Records 
also reflect that the veteran's attendance was sporadic.  

In February 1996, the veteran was seen at a VA Medical Center 
(VAMC) in Pittsburgh, Pennsylvania for an initial evaluation, 
at which time he indicated that he felt energetic, had been 
losing weight, but had also been hearing songs in his head 
that bothered him.  His wife attended this evaluation, and 
stated that the veteran had been acting increasingly 
hyperactive.  She also reported that he had been behaving in 
a destructive manner, had been caught stealing, and had been 
spending a lot of money.  On mental status examination, the 
veteran was found to be adequately groomed and his speech was 
generally relevant and coherent, but somewhat rapid in pace.  
His mood appeared elevated, his affect was broad, and he 
admitted to a very erratic sleep pattern.  The veteran denied 
suicidal and homicidal ideation at the time, and no specific 
delusions were elicited.  Judgment and insight appeared 
limited.  As a result of this evaluation, the veteran was 
diagnosed with bipolar disorder, provisional, rule out 
alcohol abuse.  

Another evaluation was conducted that day, the report of 
which indicates that the veteran reported decreased sleep 
during recent weeks, with variable fatigue.  He reported that 
his mood and appetite were good, and that he had been having 
a lot of racing thoughts.  He also reported recurrent 
episodes of depression over the years.  On mental status 
examination, the veteran was alert and oriented times three, 
his affect was appropriate to content, he appeared in good 
spirits, and in no acute distress.  His knowledge and recall 
were good, and his speech was appropriate, clear, and 
relevant to content.  He again denied suicidal or homicidal 
ideation or intent and denied both auditory and visual 
hallucinations; no delusional content could be elicited.  As 
a result of this evaluation, he was diagnosed with 
depression, with moderate psychosocial stressors.  A Global 
Assessment of Functioning Scale (GAF Scale) score of 50 was 
noted.

In March 1996, the veteran was admitted to the VAMC and was 
noted to be neat, clean, and alert.  He presented with mild 
agitation, and his only complaint was of poor sleep.  He 
denied hallucinations, suicidal ideations, and ideas of 
hurting others.  No delusions were elicited.  During the 
course of this admission, the veteran appeared to be a little 
anxious.  

Mental status examination on discharge a week later found the 
veteran to clean, neat, alert, and oriented times three.  His 
speech was relevant, coherent, spontaneous, and mildly 
pressured, and his affect was appropriate to this speech.  
His appetite was good, as was sleep with medication (he did 
note occasional trouble getting to sleep at night).  The 
veteran was not irritable, did not dwell on the past, and his 
energy level was normal.  He again denied suicidal and 
homicidal ideations, no delusions were elicited, and there 
was nothing in his speech or behavior to indicate a 
psychosis.  His insight and judgment were fair, although he 
was noted to be somewhat impulsive.  On discharge, the 
veteran was diagnosed with bipolar affective disorder, with 
moderate psychosocial stressors, and a GAF score of 50 was 
indicated.  

Records from the VA mental health clinic reflect that the 
veteran presented there in March and April 1996 (for 
individual and group therapy).  On intake interview conducted 
in March 1996 it was noted that the veteran's mood was level 
with unconstricted affect, that he was alert and oriented 
times three, and that he did not seem to be a threat to 
himself or others.  The rest of the mental status examination 
was within normal limits.  

The veteran was examined by the same VA social worker later 
that day, at which time he complained of feeling restless but 
reported a decrease in anxiety and depressive symptoms.  He 
related that he has nightmares once a month, thought 
avoidance, and feelings associated with Vietnam.  The veteran 
also reported a continued loss of interest and a decrease in 
exaggerated startle response.  He also noted that his sleep 
was impaired but that he was sleeping six hours a night.  On 
mental status examination, the veteran's judgment and insight 
were found to be fair, and his speech was normal in 
intensity.  His verbal IQ was informally determined to be in 
the normal range, and his memory seemed intact.  The veteran 
was diagnosed with provisional bipolar disorder, single 
episode, mixed, PTSD in partial remission, and rule out 
alcohol abuse and dependence, with moderate psychosocial 
stressors.  A GAF score of 45 was indicated.

In April 1996 the veteran presented for individual therapy.  
He reported feeling restless but denied hypomanic symptoms as 
well as suicidal and homicidal ideation.  His mood was level 
with unconstricted affect, and his attention span and mental 
status were within normal limits.  

The veteran was again seen at the VAMC for psychiatric 
evaluation in May 1996, at which time he reported 
experiencing nightmares once a week, as well as startle 
response to certain cues and memories.  He denied specific 
avoidance of relevant cues, but noted that it would be 
difficult to watch movies about Vietnam, and that he avoided 
crowds.  On examination, it was noted that the veteran 
presented with fair grooming and hygiene, that his speech was 
relevant and coherent, and that he spoke in a rather emphatic 
manner.  It was noted that while he appeared slightly tense, 
he did not present as manic or hypomanic.  Sleep was reported 
to be good with medication, and the veteran denied suicidal 
and homicidal ideation.  He also denied hallucinations.  The 
veteran's insight and judgment appeared adequate.  As a 
result of this evaluation, the veteran was diagnosed with 
bipolar affective disorder, rule out PTSD, and a history of 
alcohol abuse in current remission.

The veteran was again seen in June 1996, an on examination 
was noted to be appropriately and neatly dressed.  His speech 
was coherent, relevant, and logical, he was cooperative, and 
was in contact with reality.  He was diagnosed with bipolar 
affective disorder, mania, in remission.   

VA records dated later in 1996 document the veteran's group 
and individual therapy sessions.  In August 1996 he presented 
with relevant, coherent, and logical speech, but complained 
of nightmares.  In August 1996, the veteran denied delusions, 
hallucinations, and mood swings, and reported that his mood 
was fair.  His concentration was found to be adequate, his 
affect shallow.  He denied homicidal and suicidal ideation.  
PTSD was ruled out at that time, as was a bipolar disorder.  

In October 1996, the veteran presented with complaints of 
difficulty sleeping because of repeated nightmares.  He 
appeared relaxed but concerned, and denied suicidal and 
homicidal ideation.  His insight and judgment were adequate.  

Two VA psychiatric examinations were accomplished in February 
1997.  The report of a February 10, 1997 examination notes 
that the veteran reported startle reaction to helicopters and 
the sound of thunder, nightmares once a week, that he avoids 
crowds and is irritable.  He also reported trouble falling 
and staying asleep, and that he has been very depressed 
lately.  The veteran reported that he has been married since 
1972, has three children, lost a long-held job in 1982, and 
has had multiple difficulties working since then.  He noted 
that he lost jobs because he would become either irritated 
and angry with coworkers, was too slow, or, as recently was 
the case, was so energized he became hyperactive and 
careless, and injured a coworker.  

Clinical observations included that the veteran was alert and 
seemed oriented in all three spheres, that he was in good 
contact with reality, and that he relied on his spouse to 
provide details of remote and recent past experiences.  He 
seemed loose in his cognitive thinking, and blank and bland 
in his affect.  Further, the veteran's memory and intellect 
appeared to be somewhat scattered and impaired due to 
difficulty in concentration and attention.  The examiner's 
clinical impressions were those of a PTSD, which was moderate 
to severe, as well as a schizoaffective disorder rather than 
a bipolar disorder.  

The veteran was diagnosed with these disorders, as well as 
alcohol abuse and dependence in partial remission, and a 
mixed personality disorder, among other physical ailments.  A 
GAF score of between 60-65 was indicated overall, the 
examiner noting that the veteran showed moderate to 
occasionally very severe impairments in social and 
occupational adaptability that would reduce the GAF score to 
a low of 30 or 40 when the veteran was actively psychotic.  
Based on PTSD symptoms alone, the examiner noted that the 
veteran's GAF score was around 70.  

Finally, the examiner summed the examination report up by 
stating that the veteran indeed had PTSD, the symptoms of 
which were not merely part of his schizoaffective disorder, 
and that these PTSD symptoms alone presented the veteran with 
considerable impairments in social and occupational 
adaptability in terms of his irritability, social distance, 
startle reaction, sleep disturbance, and nightmares. 

The report of a February 21, 1997, examination indicates that 
the veteran again reported having held numerous jobs since 
1982 and losing them secondary to depression, poor 
concentration, and a lack of energy; he noted that his most 
recent job was as a truck driver, and that this job ended 
about a year ago.  

Subjective complaints included depression, feelings of 
hopelessness and pessimism about the future, sleep 
disturbance (the examiner pointed out the veteran was 
diagnosed with moderate to severe sleep apnea in 1994), a 
history of nightmares, restlessness, a lack of energy, and an 
inability to concentrate.  The veteran and his spouse agreed 
that the veteran experiences frequent bouts of anxiety, 
irritability, and anger.  The veteran added that he 
experiences episodic intrusive thoughts and recollections of 
Vietnam, and that he has had hallucinations of traumatic 
events that occurred there.  

Objective findings included that the veteran's language was 
fluent, relevant, and spoken at a normal rate.  His 
motivation seemed adequate, and he was alert, oriented, and 
attentive.  His concentration and attention were adequate, 
and his affect was generally anxious, but bright and 
appropriate.  No florid disruption of thought process was 
noted, nor psychotic symptoms observed, and the veteran 
denied obsessive-compulsive symptoms.  

As a result of this examination, the veteran was diagnosed 
with PTSD, a mood disorder not otherwise specified, and 
alcohol abuse, among other physical ailments, and GAF Scale 
score of 33 was given.  The examiner's opinion was that the 
veteran suffered from PTSD as well as a significant affective 
disorder exacerbated by alcohol abuse.  In a March 1997 
addendum to this examination report, the examiner noted that 
the veteran's GAF score was between 65-70 solely for PTSD, 
and that the score of 33 represented a level of functioning 
when the veteran became severely depressed and/or psychotic.  
He added that symptoms solely associated with the veteran's 
PTSD included recurrent nightmares, hallucinations, intrusive 
thoughts about Vietnam, and physiological reactivity.   

The veteran presented at the mental health clinic in May 1997 
showing looseness of associations and poor attention span, 
and complained of poor recent memory.  He described some 
episodic flashbacks.  He was seen in August 1997, and his 
mood was described as euthymic, and there was no evidence of 
delusions or a psychosis.  The veteran denied hallucinations, 
as well as suicidal and homicidal ideations

In October 1997, the veteran presented in no obvious 
distress, and was alert, oriented, and fully cooperative.  He 
was coherent and logical, with no evidence of psychotic 
disturbance, and denied psychotic disturbance as well as 
homicidal ideation.  The veteran had limited insight into his 
problems, but his judgment was fair.  He was diagnosed with 
alcohol abuse and PTSD by history.  

On mental status examination conducted a few days later in 
October 1997, the veteran was found to be alert and oriented, 
with a little difficulty concentrating.  His speech was 
relevant and coherent but slow, and his affect was somewhat 
blunted.  The veteran explained that his appetite and sleep 
pattern were normal, and denied suicidal and homicidal 
ideation.  He was diagnosed with alcohol dependence, bipolar 
affective disorder by history, and PTSD.  

A psychology assessment accomplished that same day revealed 
that the veteran was in no obvious distress other than being 
uncomfortable interacting with the members of the group 
therapy unit.  He manifested no evidence of psychosis, was 
logical and coherent, although he lacked some insight.  His 
mood was mildly apprehensive, but not distressed.  He was 
diagnosed with alcohol dependence and PTSD by history.  

In March 1998 the veteran presented at the clinic looking 
disheveled but appeared to be clean.  He reported that he 
felt good, no longer anxious or angry, and was diagnosed with 
chronic, severe PTSD.  

Finally, during a November 1998 RO hearing, the veteran 
testified that he has lost his motivation, and that he does 
not get along with his spouse, having frequent outbursts of 
anger.  He testified that his relationship with his children 
was "distant."  The veteran noted that he had no friends 
outside of family members, and that he rarely leaves his 
home, except to go to PTSD counseling or occasionally to a 
store.  He noted that he gets panic attacks when in crowds, 
and that he has had flashbacks - and on one occasion a 
hallucination - about Vietnam.  He testified that he worked 
steadily until 1982 (when the company he worked for shut 
down) and had five different jobs from 1982 to 1986.  He 
noted that he most recently worked in 1994, but was fired 
after a confrontation with his boss.  The veteran's spouse 
added that the veteran does not bathe on a daily basis, is 
argumentative, isolates himself, and has memory and 
concentration problems.  


Law and Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than that the 10 percent 
evaluation initially assigned following the grant of service 
connection for PTSD, and an increase in the 50 percent 
evaluation assigned since February 1997, is warranted.  As a 
preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

At the outset, the Board notes that, recently, the Court 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts founds, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board acknowledges that the RO has essentially 
engaged in staged ratings in this matter, in that they 
assigned an evaluation of 10 percent from the effective date 
of service connection for PTSD, and assigned a 50 percent 
evaluation from February 1997 during the course of this 
appeal for a higher initial evaluation.  As such, the Board 
finds that a remand for the RO to explicitly consider the 
claim in light of Fenderson is unnecessary.

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies., absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
reflected in the February 2000 Supplemental Statement of the 
Case, the RO has considered both the former and the revised 
applicable criteria; hence, there is no due process bar to 
the Board doing likewise, and applying the more favorable 
result.  The Board points out consideration will be given to 
the effective date of the revised regulation.  In other 
words, for any date prior to effective November 7, 1996, the 
Board will not apply the revised psychiatric rating schedule 
to the claim, but from that date onward the Board will apply 
both the former and revised criteria.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 30 percent evaluation is warranted if it is 
demonstrated that there is definite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

It should be noted that the Court has held that the term 
"definite" in 38 C.F.R. § 4.132 (1996) was qualitative in 
character and invited the Board to construe the term in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  See 38 
U.S.C.A. § 7104(d)(1) (West 1991); Hood v. Brown, 4 Vet. App. 
301 (1993).  In a precedent opinion dated in November 9, 
1993, the General Counsel of the Department of Veterans 
Affairs concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board and the RO 
are bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(d)(1) (West 1991).

A 10 percent is warranted for criteria less than required for 
a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

A 50 percent evaluation was appropriate where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent rating was warranted for a severely impaired ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was contemplated where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
for totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or for demonstrable inability to obtain or 
retain employment.

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), effective from November 7, 1996, 
a psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events). 

A 50 percent rating under this code is appropriate where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

Assignment of a 100 percent evaluation for major depression 
is contemplated where there is a showing of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives own occupation, or own name.

That said, applying the evidence dated prior to November 7, 
1996, to the old criteria, the Board finds that this evidence 
does not show that the veteran's PTSD alone produced more 
than a mild (10 percent) degree of social and industrial 
impairment during that time period.  The veteran's disability 
could not have been characterized as producing definite 
impairment - as that term is defined - in the ability to 
establish or maintain effective or wholesome relationships 
with people, as reflected by the fact that the veteran was 
married with three children during this time period; and, it 
was not shown that psychoneurotic symptoms associated with 
PTSD were of such severity and persistence that there was a 
definite impairment to obtain or retain employment.  By the 
veteran's admission, he had obtained some short-term 
employment since the company he had been employed with long-
term had closed.  

The Board does not doubt that the veteran intermittently 
suffered from the symptoms of psychiatric disability, to 
include some startle response, nightmares, survivor guilt, 
sleep difficulty, and irritability.  However, the Board notes 
that at times during this relevant time period a diagnosis of 
PTSD was in fact ruled out, and when diagnosed was diagnosed 
in addition to other mental disorders (schizophrenia, major 
depression, bipolar disorder) and, significantly, alcohol 
abuse/dependence.  These additional disabilities were no 
doubt factored into the various GAF scores given during this 
period, as well as the veteran's overall impairment.  In sum, 
the Board does not find that the symptoms of the veteran's 
PTSD alone resulted in more than mild social and industrial 
impairment (and as such, not definite social and industrial 
impairment) prior to November 1996.  

In considering the evidence dated subsequent to the change in 
regulation, the Board finds that an evaluation higher than 50 
percent is not warranted under either the old or new rating 
criteria from February 10, 1997.  The Board notes that that 
date reflects the time when it was first demonstrated (the 
examination report dated February 10, 1997 was the earliest 
medical evidence of record since the change in the applicable 
regulation) that the disorder was more than 10 percent 
disabling, hence it is the appropriate effective date for the 
increase.  See generally, 38 C.F.R. § 3.400 (1999).  

Regarding the new criteria, the evidence does not in any way 
demonstrate that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

While this evidence documents the veteran's complaints and 
objective findings of nightmares, hallucinations, startle 
reaction, social distance, irritability, and sleep 
disturbance, he maintains relationships with his wife and 
children (and apparently continues to reside with them) and 
has been found on examinations to be alert and oriented, with 
fluent and relevant language spoken at a normal rate.  
Furthermore, while his affect has been described variously as 
bland and generally anxious, it was also found to be 
appropriate; and although recently presenting to treatment 
disheveled, the veteran appeared to be clean.

Further, as noted above, a GAF Score between 65 and 70 solely 
for PTSD (the first objective distinction of record, for GAF 
score purposes, between PTSD and the veteran's psychosis and 
alcohol abuse) was noted on VA examinations conducted in 
February 1997; which, according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), is indicative of some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and having some meaningful 
interpersonal relationships.  

This evidence clearly demonstrates to the Board no more than 
a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999) is warranted.

As well, under the old criteria, the evidence shows that that 
the manifestations of the veteran's PTSD are no more than 
considerable with complaints as noted above.  The evidence 
does not demonstrate that this disorder produces severe 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people, or that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  As noted, the veteran does maintain at 
least some effective personal relationships, and while it is 
arguable that the manifestations of the veteran's PTSD cause 
considerable industrial impairment, the evidence does not 
establish that such impairment is severe (it is again noted 
that that there is psychotic and substance abuse components 
factoring into the veteran's alleged inability to maintain or 
obtain employment).  

The Board notes that the examiner who conducted the February 
10, 1997, examination gave a clinical impression that the 
veteran's PTSD was "moderate to severe."  However, the 
examiner also found that the symptoms of this disorder alone 
presented the veteran with considerable impairments in social 
and occupational adaptability, and, as noted, gave the 
veteran a GAF score of around 70 for this disorder alone.  As 
such, a 50 percent rating under 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is not warranted for the period after 
November 7, 1996.  

In conclusion, the Board finds that the evidence establishes 
that, since December 5, 1988 (the effective date of the grant 
of service connection for the veteran's PTSD) and until 
February 10, 1997, the veteran's PTSD is shown to have been 
no more than 10 percent disabling under the former applicable 
schedular criteria, and since February 10, 1997, this 
disorder is shown to be no more than 50 percent disabling 
under the revised schedular criteria.   As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

As the initial 10 percent evaluation assigned for service-
connected PTSD from December 5, 1988, and the 50 percent 
evaluation assigned from February 10, 1997, are proper, 
higher evaluations during this time period are denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

